t c summary opinion united_states tax_court rhonda denise peppers and lamarr peppers petitioners v commissioner of internal revenue respondent docket no 8218-13s filed date rhonda denise peppers and lamarr peppers pro sese john d ellis for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to expense deductions for claimed on schedule c profit or loss from business in excess of those respondent allowed background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in virginia in rhonda denise peppers petitioner worked for the securities_and_exchange_commission as an accountant and also began working for herself as an independent agent for a company named montrose travel mt petitioner was not required to travel as an independent agent mt provided petitioner with a web site and her business was to be conducted as an online presence petitioner’s activity was to be based on having people read travel reviews on her web site and respondent’s adjustments to the student_loan_interest_deduction the educational credit and the american opportunity_credit are computational and will be resolved by the court’s determination on other issues then book trips with mt she would receive commissions from the bookings in petitioner earned commissions from three people’s booking trips using her web site with mt during petitioner traveled to chicago niagara falls and hilton head south carolina her family accompanied her to chicago and to niagara falls while she and her husband traveled together to hilton head petitioner started taking graduate school courses in at the university of maryland university college umuc and she was still enrolled at umuc throughout petitioner originally enrolled in a master of science in accounting and financial management degree program at umuc but in she changed her degree program to a master of science in management with a focus in financial management all her courses in and were in management finance or marketing on her schedule c petitioner claimed in part travel_expenses of dollar_figure and other expenses of dollar_figure incurred for college courses books bank fees and telephone services discussion i burden_of_proof in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and taxpayers bear the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a ii claimed schedule c expense deductions a taxpayer is required to maintain records sufficient to substantiate deductions claimed on a federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in other words taxpayers bear the burden of proving entitlement to the deductions claimed and this includes the burden of substantiation rule a 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_162 provides a deduction for certain business-related expenses to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 326_us_465 deputy v du pont 308_us_493 an ordinary_expense is of common or frequent occurrence in the type of business involved deputy v du pont u s pincite a necessary expense is appropriate and helpful in carrying on the trade_or_business 320_us_467 82_tc_538 if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we generally may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated under the cohan_rule because of the strict substantiation requirements of sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir the expenses to which sec_274 applies include among other types expenses for listed_property eg automobiles cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement and travel_expenses including meals_and_lodging while away from home sec_274 sec_280f for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of the persons entertained see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1 5t c temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a for tax years beginning after date cellular phones are no longer items of listed_property small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date a meals and entertainment and travel_expenses petitioner conceded at trial her deduction for meals and entertainment_expenses of dollar_figure in support of her travel_expenses she provided receipts for hotel stays flight plans and car rentals petitioner explained that she traveled to chicago niagara falls and hilton head so that she could review these places for her travel web site petitioner testified that she needed the reviews to attract customers who possibly would place trip orders through her web site petitioner failed to provide the court with evidence of any reviews she may have created with respect to the visits she made petitioner traveled to these locations and brought along at least one family_member each time and there is no evidence that these trips were not personal accordingly the court is unable to conclude that the trips were ordinary and necessary to petitioner’s mt travel services business therefore respondent’s disallowance of the claimed travel_expenses is sustained b other expenses petitioner claimed a deduction for telephone expenses bank expenses and educational expenses petitioner’s claimed telephone expenses were she testified the result of maintaining both a toll-free number and a local telephone number but petitioner failed to show that the telephone and bank expenses were ordinary and necessary to her business for mt and were not otherwise personal accordingly respondent’s determination on these items is sustained sec_1_162-5 income_tax regs sets forth the guidelines for determining educational expenses incident to a taxpayer’s trade_or_business that are deductible educational expenses may be considered ordinary and necessary business_expenses if the education maintains or improves skills required by the taxpayer in his employment or other trade_or_business or meets the express requirements of an employer imposed as a condition for the taxpayer’s continued employment status or rate of compensation sec_1_162-5 income_tax regs educational expenses are not deductible however if they are paid_by an individual for education which is part of a program of study that will lead to qualifying the individual for a new trade_or_business sec_1_162-5 income_tax regs such educational expenses are not deductible even though the education may maintain or improve skills required by the individual in her employment sec_1_162-5 income_tax regs although petitioner was employed as an accountant and her degree was initially to be focused on accounting and financial management she took no accounting courses in or all her courses in and were in management finance or marketing petitioner testified that she started a business in in information publishing and that she was taking graduate courses to assist her with the existing business she testified that she added mt as another income stream in she stated that she was trying to be an affiliate--marketing affiliate she claimed that her umuc courses helped with her business and increased her business skills her umuc classes she testified related to developing business plans goals and metrics and gave her a basic understanding of business marketing petitioner stated that she did not want to limit herself to being a travel agent mt made available free classes related to the travel business they provided tons of ways to get her education in travel much of petitioner’s testimony was aimed at showing how her umuc classes would help her reach her vision of the kind of business she did want with multiple income streams as an affiliate for major companies petitioner enrolled at umuc in two years before joining mt as an independent agent it is apparent that petitioner had already decided to pursue a master’s degree regardless of whether she was working for mt the court is not convinced that petitioner’s school expenses were ordinary and necessary to her business as an independent travel agent for mt she admits that she could have received free as much education about the travel business as she wanted she has not adequately explained how the courses at umuc would maintain or improve her skills as they related to her business as it existed in see 69_tc_877 stating that taxpayer must show sufficient nexus between education expenditures and trade_or_business therefore respondent’s disallowance of petitioner’s expenses for tuition and books is sustained we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
